Citation Nr: 0532400	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  94-02 647	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for pelvic inflammatory 
disease (a gynecological condition).  


REPRESENTATION

Appellant represented by:	Delaware Volunteer Legal 
Services, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.  She also had additional service on both active 
duty for training (ACTDUTRA) and inactive duty training 
(INACTDUTRA) at various times from October 1982 to August 
1987 with the Army Reserves and Army National Guard.

The veteran appealed to the Board of Veterans' Appeals 
(Board) from decisions by Department of Veterans Affairs (VA) 
Regional Offices (RO's) in Philadelphia, Pennsylvania and 
Wilmington, Delaware.

Procedural history 

In an April 2004 decision, the Board denied the veteran's 
claims of entitlement to service connection pelvic 
inflammatory disease (a gynecological condition) and 
hypertension.  The Board remanded her others claims for a 
stomach disorder and an acquired psychiatric disorder - 
inclusive of post-traumatic stress disorder (PTSD), to the 
Appeals Management Center (AMC) for further development and 
consideration.  She appealed the portion of the Board's 
decision that denied her claims for pelvic inflammatory 
disease and hypertension to the United States Court of 
Appeals for Veterans Claims (Court).  And in a February 2005 
Order, pursuant to a Joint Motion for Partial Remand, the 
Court vacated and remanded the part of the Board's decision 
that had denied her claim of service connection for 
pelvic inflammatory disease.  The appeal as to the remainder 
of the decision that held that she was not entitled to 
service connection for hypertension was dismissed.

To comply with the Court's Order, the claim for pelvic 
inflammatory disease is being remanded to the RO via the AMC 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part concerning this claim.


REMAND

The veteran's service medical records (SMRs) reflect 
treatment for menstrual discomfort in April 1981.  About two 
months later, in June 1981, she was hospitalized for pelvic 
inflammatory disease.  An examination noted tenderness in her 
cervix, uterus and adenxa.  In August 1981, another 
evaluation also noted tenderness in her suprapubic area.  The 
diagnosis was premenstrual congestion in the pelvis.  The 
September 1982 military discharge examination revealed no 
pertinent abnormalities.  

In the February 2005 Joint Motion, the parties agreed the 
Board had failed to ensure compliance with its April 1996 
remand - which stated in relevant part:

The veteran should be scheduled for 
appropriate VA examinations to determine 
the etiology of her claimed disorders.  
All indicated tests should be conducted.  
The examiners should state whether it is 
at least likely as not that any current 
manifestations of hypertension, 
pelvic inflammatory disease, a stomach 
disorder, a stomach disorder, or a 
psychiatric disorder are attributable to 
service....

The parties noted that VA gynecological examinations 
conducted in May 1996 and July 1998 did not contain an 
adequate medical opinion regarding the etiology of 
the veteran's current pelvic inflammatory disease.  For 
example, an addendum to the May 1996 VA examination noted 
that she had been treated for pelvic inflammatory disease in 
June 1981 and subsequently complained of dysmenorrhea.  The 
examiner offered a diagnosis of dysmenorrhea, possibly 
secondary to endometriosis, and noted that the veteran's 
dymenorrhea was consistent with endometriosis.

The follow-up VA examination in July 1998 noted the veteran's 
history of pelvic inflammatory disease in service and stated 
"there is clear-cut evidence that on June 12, 1981, the 
[veteran] was admitted with a clear-cut diagnosis of 
pelvic inflammatory disease."  However, the examiner also 
noted that the veteran's pelvic inflammatory disease in 
service was unrelated to her subsequent diagnosis of 
endometriosis.  Because of the inadequacy of the clinical 
record as to a critical medical question, the parties agreed 
that the claim should be remanded for further evidentiary 
development - including a more definitive medical opinion 
concerning the etiological relationship, if any, between the 
veteran's current gynecological condition and her previous 
treatment during service, in 1981.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for another VA 
gynecological examination to determine 
the nature and etiology of any current 
pelvic inflammatory disease.  And to 
facilitate making this important medical 
determination, have the designated 
examiner review the claims files - 
including a complete copy of this remand, 
for the veteran's pertinent medical 
history.  All necessary diagnostic 
testing and evaluation should be 
performed.  The gynecologist should 
express an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that 
gynecological problems experienced during 
service are related to any post-service 
gynecological pathology, including 
pelvic inflammatory disease, 
dysmenorrhea, and endometriosis.  The 
examiner must discuss the rationale for 
each medical opinion expressed.

2.  Review the examination report to 
ensure it contains the requested medical 
opinion in response to the questions 
posed.  If not, take corrective action.  
38 C.F.R. § 4.2 (2005); Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Then readjudicate the claim for 
service connection for pelvic 
inflammatory disease in light of the 
additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, send her and her 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate outcome warranted 
in this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

